Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (2015/0336264) in view of Neuman et al. (2014/0049536).
 	Regarding claim 1, Berger discloses all the features of the instant invention (see previous office rejection) except a first depth of field of a first set of the two sets of stereo cameras including depth range between the imaging device and a second depth of field of a second set of the two sets of stereo cameras; the first set of the two sets of stereo cameras is disposed between the second set of the two sets of stereo cameras, and first set and the second set of the two sets of stereo cameras are each disposed symmetrically about a central axis through the imaging device and orthogonal to a line bisecting each stereo camera of the two sets of stereo cameras as claimed.  Nevertheless, Berger teaches that multiple pairs of stereo cameras can be used (par. 34).  Neuman, from the similar field of endeavor, teaches multiple pairs of stereo cameras with arrangements as claimed (see Fig. 7).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
	Regarding claim 2, Neuman shows that the second depth of field is farther than the first depth of field (see Fig. 7).
	Regarding claim 3, Neuman discloses a distance between two cameras constituting the first set of the two sets of stereo cameras is longer than a distance between two cameras constituting the second set of the two sets of stereo cameras (see Fig. 7).
	Regarding claim 4, Neuman discloses the second set of the two set of stereo cameras is disposed inside a circle whose diameter is the distance between the two cameras constituting the first set of the two sets of stereo cameras on a plane when the plane is viewed in the play view from the crossing point of the optical axes of the first stereo camera, and the first stereo camera is disposed on the edge of the circle  (see Fig. 7).  
	Regarding claim 5, Berger discloses that the first set of the two sets of stereo cameras and the second set of the two sets of stereo cameras are connected by a single plate member (note plate 124 in Fig. 5G).
	Regarding claim 6, Berger discloses the plate member is configured to rotate around an axis parallel to a straight line connecting the first set of the two sets of cameras (note rotating wheel 174 in Fig. 5i).
	Regarding claim 7, Berger discloses the first set of the two sets of stereo cameras or the second set of the two sets of stereo cameras are connected to two of the image receiver respectively (note par. 50).

	Regarding claim 9, Berger does not disclose the image receiver
combines the captured images captured by the two sets of stereo cameras into one image aligned on the left and right to receive the captured images. However, Berger does teach that the multiple pairs of stereo images captured by the stereo cameras (162) can be combined to form wide fields of view (see par. 34).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the captured images from the multiple pairs of stereo image such as disclosed by Neuman into one image aligned on the left and right to form a wide field of view. 
	Regarding claims 10-18, see the similar rejections as set forth above.
Response to Arguments
Applicant’s arguments, see page 7-10, filed 2/11/22, with respect to the rejection(s) of claim(s) 1-18 under Berger et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Neuman et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422